DETAILED ACTION

This office action is in response to the claims filed 4/14/2020.  Claims 1-8 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (2019/0053971) in view of Zhou (CN107374897A).
Regarding claim 1, Pan discloses a neck and shoulder massaging mechanism, comprising a housing (1), a neck massaging assembly (6) (first massage head assembly) (para [0031]), a shoulder massaging assembly (9,10) (second massage drive assembly (9) includes massage heads (10)) (para [0024]), an eccentric assembly (5) (first massage drive assembly includes a first (51) and second reclining wheel (52) (para [0029]) configured such that rotation of the annular groove is offset (inclined) with respect to the rotation of the driveshaft (4) (para [0031]), a connection assembly (7, 9) (connection assembly includes inter-shaft drive assembly (7) (para [0026]) and second massage drive assembly (9) comprises an eccentric gear (91) and limit chute (93)) (para [0032]) and a rotating shaft (4) (first drive shaft) driven by a motor (2) to rotate (para [0023]); the neck massaging assembly (6), the shoulder massaging assembly (10), the eccentric assembly (5), the connection assembly (7, 9), the motor (2) and the rotating shaft (4) being accommodated in the housing (1) (see fig 1); the eccentric assembly (5) being disposed on the rotating shaft (4) (para [0031]), the neck massaging assembly (6) being fitted on the eccentric assembly (5) (para [0031]), the eccentric assembly (5) being linked to the neck massaging assembly (6) to perform an eccentric oscillating movement (right and left repeated torsion) (para [0031]), one end of the neck massaging assembly (6) being defined as an eccentric oscillating end (massage head matrix (61) of neck massaging assembly (6) is connected to eccentric assembly (5) to perform a left and right repeated torsion) (para [0031]), one end of the shoulder massaging assembly (10) being defined as an oscillating end (second massage head (10) oscillates in an arc shape as connection portion (9) is driven by inter-shaft drive assembly) (para [0032]), a portion of the shoulder massaging assembly (10) being fixed to the housing (1) (by fixed shaft (92)) (para [0032]); 
Pan does not disclose the connection assembly including a first spherical cavity disposed at one side of the neck massaging assembly, a ball connecting rod having two ends provided with spherical members, and a second spherical cavity disposed at another end of the shoulder massaging assembly, the spherical members at the two ends of the ball connecting rod being respectively accommodated within the first spherical cavity and the second spherical cavity so that the neck massaging assembly is linked to the shoulder massaging assembly, wherein a middle portion of the shoulder massaging assembly is fixed to the housing.
However, Zhou in figs 1-4 teaches a massage device including a massage assembly (10) (as shown in figs 1-2, first left arm (10) includes massage member), wherein a middle portion of the massaging assembly is fixed to a housing (via first shaft (20)) (fig 2, page 2, sixteenth full paragraph-page 3, first paragraph)), and a connection assembly (51) (tap driving part) including a first spherical cavity disposed at one side of the a third eccentric part (32), a ball connecting rod (510) (first striking link) having two ends provided with spherical members, and a second spherical cavity disposed at another end of the assembly (10), the spherical members at the two ends of the ball connecting rod (510) being respectively accommodated within the first spherical cavity and the second spherical cavity so that the eccentric (32) is linked to the massaging assembly (10) (as shown in fig 2, eccentric (32) includes a first spherical cavity and massaging assembly (10) includes a second spherical cavity, and a ball connecting rod (510) includes two ends provided with spherical members being respectively accommodated within the first spherical cavity and the second spherical cavity to allow the massaging assembly to perform a tapping massage (page 3, third full paragraph-page 4, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the connection assembly between the neck massaging assembly and the shoulder massaging assembly of Pan with a connection assembly including a first spherical cavity disposed at one side of the neck massaging assembly adjacent to the eccentric of the neck massaging assembly, a ball connecting rod having two ends provided with spherical members, and a second spherical cavity disposed at another end of the shoulder massaging assembly, the spherical members at the two ends of the ball connecting rod being respectively accommodated within the first spherical cavity and the second spherical cavity so that the neck massaging assembly is linked to the shoulder massaging assembly, wherein a middle portion of the shoulder massaging assembly is fixed to the housing, as it would be a simple substitution of one known connection mechanism for another to provide the predictable result of providing a connection mechanism by connecting an eccentric portion with a striking portion to a massage assembly to impart a tapping motion (Zhou, page 3, third full paragraph-page 4, first paragraph)
Regarding claim 2, Pan discloses the (2) motor drives the rotating shaft (4) to rotate through a gear assembly (32) (gear), one end of the motor (2) is provided with a worm (31), the worm (31) is meshed with the gear assembly (32), and the rotating shaft (4) is inserted through the gear assembly (32) (para [0027]).

    PNG
    media_image1.png
    576
    612
    media_image1.png
    Greyscale

Regarding claim 4, Pan in the annotated fig 1 above discloses an inside of the housing (1) is divided into a massaging assembly chamber, a motor chamber and a gear assembly chamber by partitions (see fig 1 above).
Regarding claim 5, Pan in the annotated fig 1 above discloses the housing includes a lower housing chamber and an upper cover, and as shown in fig 2, the upper cover is configured to cover the motor chamber and the gear assembly chamber, and the partitions are disposed in the lower housing chamber.
Regarding claim 6, Pan discloses the eccentric assembly (5) includes a first bevel wheel (51) (first reclining wheel) and a second bevel wheel (52) (second reclining wheel), the first bevel wheel (51) is provided with a first cylinder (inclined annular groove) extending toward the second bevel wheel (52) (para [0029]), the neck massaging assembly (6) is fitted onto the first cylinder (collar of neck massaging assembly (6) nested in inclined annular groove) (para [0031]), the second bevel wheel (52) is fixed to the first cylinder (51) (connected to one another by convex column and groove connection) (para [0029]), and the rotating shaft (4) is inserted through the second bevel wheel (52), the neck massaging assembly (6) and the first bevel wheel (51) in sequence (first bevel wheel and second bevel wheel are nested and fixed in rotating shaft (4) (para [0029]) and as shown in the exploded view of fig 1, the rotating shaft (4) is inserted through the second bevel wheel (52), the collar of the neck massaging assembly (61), and the first bevel wheel (51) in sequence).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al and Zhou as applied to claim 2, and further in view of Lin et al (2018/0125741).
Regarding claim 3, modified Pan discloses a gear assembly including a first driven gear (32 of Pan) fixed on the rotating shaft (4 of Pan) (Pan, para [0027])
Modified Pan does not disclose the gear assembly includes a first driving gear, a second driving gear, wherein the worm is meshed with the first driving gear, the first driving gear is coaxially linked with the second driving gear, and the first driven gear is meshed with the second driving gear.
However, Lin in fig 3 teaches a massage device including a kneading motor (41) including a worm (411), a rotating shaft (47) and a gear assembly configured to connect the worm (411) to the rotation shaft (47), wherein the gear assembly includes a first driving gear (42b) (right worm wheel), a second driving gear (43b) (small right gear) and a first driven gear (44b) (large left gear), the first driven gear (44b) is fixed on the rotating shaft (47), the worm (411) is meshed with the first driving gear (42b), the first driving gear (42b) is coaxially linked with the second driving gear (43b), and the first driven gear (44b) is meshed with the second driving gear (43b) (para [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the gear assembly of modified Pan with a gear assembly including a first driving gear and a second driving gear, wherein the worm is meshed with the first driving gear, the first driving gear is coaxially linked with the second driving gear, and the first driven gear is meshed with the second driving gear as taught by Lin, as it would be a simple substitution of one known gear assembly for another which would provide the predictable result of providing a gear assembly to transfer rotational force from a motor to a rotating shaft, and allow a user to adjust the speed of the rotating shaft by adjusting the gear size of the first and second driven gears.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al and Zhou as applied to claim 6, and further in view of Maughan et al (5,904,436).
Regarding claim 7 modified Pan discloses the neck massaging assembly includes a first massaging arm (61, 62 of Pan) (massage head swinging arm (62 of Pan) and massage matrix (61 of Pan)) and two misaligned first massaging heads (as shown in fig 1 of Pan, distal end of first massaging arm include two misaligned massaging heads), the first massaging heads are respectively disposed on two sides of an eccentric oscillating end of the first massaging arm (61, 62 of Pan) (Pan, fig 1, para [0030]), the first massaging arm (61, 62 of Pan) has a cylindrical hole (collar) for the first cylinder to pass through (includes collar which cooperates with inclined annular groove) (Pan, para [0031]), the shoulder massaging assembly includes a second massaging arm (10 of Pan) (second massage head) and a second massaging head (as shown in fig 3 of Pan, second massaging arm (10 of Pan) includes a massaging head at the distal end), the second massaging head is disposed at an oscillating end of the second massaging arm (10 of Pan) (Pan, fig 3, para [0032]), and as shown in fig 2 of Zhou a middle portion of the second massaging arm (10 of Zhou) is fixed to the housing (via first shaft (20 of Zhou) (Zhou, page 3, first paragraph), and as shown in fig 2 of Zhou, the first spherical cavity is convexly provided on one side of the first massaging arm (first lower spherical cavity is provided adjacent to the eccentric corresponding to the eccentric massage drive assembly (5) shown in fig 1 of Pan), and second spherical cavity is protruded from another end of the second massaging arm (10 of Zhou) (as shown in fig 2 of Zhou, the second upper spherical cavity is protruded from a lower end of the second massaging arm (10 of Zhou).
Modified Pan does not disclose each of the first spherical cavity and the second first spherical cavity is formed by two half cavities, one half cavity of each of the first spherical cavity and the second first spherical cavity is formed separately, the other half cavity of the first spherical cavity is convexly provided on one side of the first massaging arm, and the other half cavity of the second spherical cavity is protruded from another end of the second massaging arm.
However, Maughan teaches a ball joint, wherein the ball joint includes a spherical housing including two half cavities comprising two symmetric bearing halves (14, 16) wherein one half cavity of each of the first spherical cavity and the second first spherical cavity is formed separately (as shown in fig 2, bearing halves are formed as two separate pieces, and including a fabric overlay (56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the first and second spherical cavities of modified Pan by providing the each of the first spherical cavity and the second first spherical cavity is formed by two half cavities, one half cavity of each of the first spherical cavity and the second first spherical cavity is formed separately and including a fabric overlay as taught by Maughan in order to provide a two-piece joint which promotes easier assembly (Maughan, col 1, ln 19-21) while providing a fabric overlay to minimize friction (Maughan, abstract).  The now-modified Pan’s device is considered to have the other half cavity of the first spherical cavity is convexly provided on one side of the first massaging arm, as fig 2 of Zhou shoes the first spherical cavity is convexly provided on one side of the eccentric (32 of Zhou) (which corresponds to the eccentric (5 of Pan) formed on the one side of the massage arm (61, 62 of Pan), and therefore one half of the first cavity would be convexly provided on one side of the first massaging arm), and the other half cavity of the second spherical cavity is protruded from another end of the second massaging arm, as fig 2 of Zhou shoes the second spherical cavity protruded from another end of the second massaging arm (10 of Zhou), and therefore one half of the second spherical cavity would be protruded from another end of the second massaging arm.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al and Zhou as applied to claim 1, and further in view of Nakata et al (2017/0360641).
Regarding claim 8, modified Pan discloses another end of the neck massaging assembly is provided with a slider, the housing (1 of Pan) is provided with a groove (53 of Pan) (first limit chute) corresponding in position to the slider, and the slider is confined and slidable in the groove (53 of Pan) (Pan, para [0031]).
Modified Pan does not disclose the slider comprises a ball rod, with one end of the ball rod having a spherical head.
However, Nakata in figs 14, teaches a massage device including a restriction member (98) provided as a slider (98b) configured to slide within a guide groove (98a), wherein the slider (98b) comprises a ball rod, with one end of the ball rod having a spherical head (spherical member at the tip end) (para [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the slider of modified Pan by forming the slider with a ball rod, with one end of the ball rod having a spherical head as taught by Nakata, as it would be a combination of prior art elements known in the art to provide a predictable result, as a spherical head is known in the art to be a suitable shape for a slider in a restriction element comprising a slider fitted in a guide groove (Nakata, para [0055]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zou et al (2017/0231860) discloses a massage device including a gear assembly, and Nishio (2009/0124940), Ishikawa (2017/0258669), Furuie et al (2004/0183345), and Morita (2005/0192520) disclose massage devices including a ball and socket connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785